Exhibit 10.2

February 2007 Stock Option Grants

The following table lists the number of shares of our common stock for which a
purchase option was granted on February 26, 2007, to each of our named executive
officers pursuant to the terms of our Omnibus Stock Ownership and Long Term
Incentive Plan, together with the exercise price, term and vesting schedule of
each option.

 

Name and Title

  

Number

of Shares

  

Exercise

Price

Per Share

  

Option

Term

  

Vesting Schedule

Arthur H. Keeney III

President and Chief Executive Officer

   8,954    $ 32.60    10 years    Becomes exercisable as to one-third of the
shares on February 26, 2008, and two-thirds of the shares on February 26, 2009

J. Dorson White

Executive Vice President and Chief Operating Officer

   4,952      32.60    10 years    Becomes exercisable as to one-third of the
shares each February 26, beginning 02/26/2010

Gary M. Adams

Senior Vice President and Chief Financial Officer

   1,619      32.60    10 years    Becomes exercisable as to one-third of the
shares each February 26, beginning 02/26/2010